Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered. 
Status of the Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 10 February 2021.
Claims 1-18 are pending. Claims 1, 2, 10, and 11 are amended.
Amended Specification is acknowledged and accepted. Drawing objections are withdrawn in light of amended Specification.
U.S.C. 112(b) rejection of claim 11 and 12 is withdrawn in light of amendments to the claims.
  Claim Interpretation
For clarity of the record, “signal converter” of claim 1, 9, 10, 18 is interpreted as a device capable of converting an electrical signal, including a processor, computer, or controller in light of paragraphs [0025], [0034],[0036] of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 and depending claim 12 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 8, 9, 10, 11, 12, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2019/0249290 A1 hereinafter “Kishimoto”) in view of Gou et al.  (CN203754795U applicant admitted IDS art, hereinafter “Gou” and referring to English Machine Translation) and Renken (US 2004/0031340 A1), Kawato et al. (US 2013/0186335 A1 hereinafter “Kawato”) and Shertinsky et al. (US 5,326,725 hereinafter “Shertinsky”). 
Regarding claims 1 and 10, Kishimoto teaches the following evaporator (vapor deposition apparatus, abstract, Fig. 1, 2, 3, 6D) comprising:
a housing (comprising vacuum chamber 8, Fig. 3 and 6D, paragraph [0042]),
a clamping assembly (comprising magnet chuck 3, mask holder 15, substrate holder 29,Fig. 1, 2, 3, 6D; paragraph [0029] ) disposed inside the housing (comprising 8, Fig. 3 and 6D),
a glass substrate (comprising 2, Fig. 1; comprising 21, Fig. 9 and 10) (paragraph [0077]);
 the clamping assembly comprising a magnetic plate (comprising magnet chuck 3, Fig. 1 and 3D), a bearing platform (comprising touch plate 4, Fig. 1,2, 3, 6D, paragraph [0044]) for carrying a workpiece (comprising substrate 2, Fig. 1, 2, 3 6D) and a clamp (comprising substrate holder 29), the clamp comprising a plurality of clamping blocks (comprising plurality of hook shaped arms not clearly indicated in figures but described in paragraph [0042]) clamped at a periphery of the bearing platform (comprising 4, Fig. 1, 2, 3, 6D, paragraph [0042]).
Kishimoto does not explicitly teach a loading jig, the loading jig comprising: a body having a plate-like structure and sandwiched between the bearing platform and the plurality of clamping blocks; and at least one elastic membrane respectively disposed between at least one clamping block and a bottom of the body, the elastic membrane being externally connected to a signal converter; wherein as the loading jig is clamped at a bottom of the bearing platform by the plurality of clamping blocks, a pressure value applied by clamping blocks is measured and outputs through the elastic membrane when the plurality of clamping blocks are respectively pressed against the bottom of the body; the loading jig corrects the clamping block according to the pressure value, when the glass substrate is processed to be evaporated, the loading jig is removed, and the glass substrate to be processed is placed at the position where the jig is loaded, the glass substrate is clamped by the bearing platform and the plurality of clamping blocks being corrected; wherein a plurality of slots are provided on the bottom of the body, and the at least one elastic membrane further comprising a plurality of elastic membrans which are respectively disposed at bottoms of the plurality of slots.
However, Gou teaches a loading fixture for a vacuum coating machine (abstract, page 5 line 5, Fig. 3 and 4) comprising a plurality of clamping blocks (comprising clamps 210, Fig. 3 and 4) and having a pressure sensor (240, Fig. 4) sandwiched between the clamping blocks (comprising clamps 210, Fig. 4) and a bearing platform (comprising 410, Fig. 3 and 4) wherein the pressure sensor is connected to a signal converter (comprising drive control device 230, Fig. 
Further, Renken teaches a process condition measuring device (comprising 100, Fig. 1A) including a body (substrate 104, Fig. 1A and 1H, paragraph [0036]) having a plate-like structure and at least one elastic membrane (comprising sensor 150 Fig. 1H which can comprise a diaphragm/elastic element, paragraph [0039]) and further teach that the at least one elastic membranes further comprises a plurality of elastic membranes (Renken: sensors 150, Fig. 1H) being externally connected to a signal converter (comprising data transmission circuitry or DTC 158 including A/D converter 158A wherein DTC 158 is located on electronics disc 106(shown in Fig. 1A), Fig. 1F, paragraph [0033]-[0035]) wherein a pressure value applied is measured and outputs through the elastic membrane when pressed against the body (paragraph [0039]). Renken further teaches that this configuration of a body having at least one elastic membrane which is a pressure sensor can enable measuring pressure, force or strain at select regions across the body (104, Fig. 1H, paragraph [0039]) and enable measuring process conditions in real time or store the conditions for subsequent analysis (abstract, paragraph [0025]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a loading jig comprising a body having a plate-like structure (see teachings of Renken) and configure the loading jig to be sandwiched between the bearing platform (Kishimoto: 4, Fig. 1)  and the plurality of clamping blocks (Kishimoto: 29, Fig. 1) such that at least one elastic membrane (Renken: 150, Fig. 1H, paragraph [0039]) is respectively disposed between at least one clamping block (Kishimoto: 29, Fig. 1) and a bottom (i.e. a surface facing the clamping blocks) of the body (Reneken: 104, Fig. 1H) and a pressure value applied by clamping blocks is measured (see teachings of Gou) and output through the elastic membrane  in view of teachings of Gou and Renken in the apparatus of Kishimoto to enable measuring a pressure, force, or strain experienced by the substrate during processing (Renken: abstract, paragraph [0025]) for subsequent analysis and to enable measuring pressure/force between the clamping block and what it is clamping to prevent substrate damage(Gou: page 5 line 30-page 6 line 4).
Additionally, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elastic membrane to be externally connected to a signal converter in view of teachings of Guo and Renken in the apparatus of Kishimoto to enable converting a sensed signal into a form that can be transmitted to a computer for viewing and data analysis/processing (Renken: paragraph [0034]-[0035]).
 Furthermore, it would be obvious that when modifying Kishimoto in view of Gou and Renken that the loading jig (Renken: 104 and 150, Fig. 1H) would be clamped at a bottom of the bearing platform (Kishimoto: 4, Fig. 1) by the plurality of clamping blocks (Kishimoto: 29, Fig. 1) since Kishimoto teaches this location for holding the substrate (2, Fig. 1, paragraph [0042]).
Kishimoto in view of Gou and Renken as applied above do not explicitly teach a plurality of slots provided on a bottom of the body and the plurality of elastic membranes are respectively disposed at bottoms of the plurality of slots.
However, Kawato teaches a substrate holder assembly including a plurality of clamping blocks (comprising substrate holder holding member 91, Fig. 12, paragraph [0331],[0334]; figure shows a clamping block 91a on a left and a right side of the figure) engaging with a plurality of slots (comprising the bottom surface recesses formed by protrusions 52a, Fig. 12, paragraph [0333]-[0335]) and a plurality of elastic members (comprising springs 92, Fig. 12) disposed at bottoms of the plurality of slots (as understood from Fig. 12).
Additionally, Shertinsky teaches a substrate clamping assembly including a clamp ring 40 (Fig. 3-4) having a clamping block (finger 44, Fig. 3-4) which engages with a slot (comprising pocket 115 having wall 117, Fig. 3-4) formed in a body (susceptor 114, Fig. 3-4) enabling alignment of the clamping block with the body (susceptor 114, Fig. 3-4)(abstract, col 4 line 46-58).
Further, Gou teaches corresponding a pressure sensor (240, Fig. 4) with a clamping block (210, Fig. 4).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of slots on the bottom of body (i.e. on the surface of the body which faces the clamping blocks, see teachings of Kawato Fig. 12 and teachings of Shertinsky)  to align with the plurality of clamping blocks (Kishimoto: 29, Fig. 1) in view of teachings of Kawato, Shertinsky and Gou in the apparatus of Kishimoto in view of Gou and Renken to enable alignment of each clamping block of the plurality of clamping blocks with a clamping position (i.e. slot) on the body. Furthermore it would be obvious to arrange the elastic membranes (Renken: 150, Fig. 1H) to be disposed at the bottoms of the plurality of the slots (see teachings of Kawato, Fig. 12) such that the clamp corresponds with a pressure sensor (see teachings of Guo) to enable aligned/accurate pressure/force measurement for each clamping block.
Regarding claim limitation “the loading jig corrects the clamping block according to the pressure value, when the glass substrate is processed to be evaporated, the loading jig is removed, and the glass substrate to be processed is placed at the position where the jig is loaded, the glass substrate is clamped by the bearing platform and the plurality of clamping blocks being corrected,” this is an intended use/functional limitation. Since Kishimoto in view of Gou, Renken, Kawato and Shertinsky teach all of the structural limitations including a loading jig (Renken: substrate 104, Fig. 1A and 1H, paragraph [0036]) having pressure sensors (see teachings of Renken and Gou), a bearing platform (Kishimoto: comprising touch plate 4, Fig. 
Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Regarding claims 2 and 11, Kishimoto in view of Gou, Renken, Kawato and Shertinsky teach all of the limitations of claims 1 and 10 respectively including a plurality of clamping blocks (Gou: comprising clamps 210, Fig. 3 and 4; Kishimoto: 29, Fig. 1) a plurality of elastic membranes (Renken: sensors 150, Fig. 1H), and a plurality of slots (see teachings of Kawato Fig. 12 and Shertinsky as applied above in claim 1).
Regarding limitation “wherein when the loading jig is clamped by the clamping blocks, the plurality of clamping blocks are respectively clipped into the plurality of slots and are pressed against the  corresponding elastic membrane” this is an intended use/functional limitation. Since Kishimoto in view of Gou, Renken, Kawato and Shertinsky teach all of the structural limitations of the claims including a loading jig, clamping blocks, slots, and elastic membranes, the apparatus of the same is considered capable of meeting the intended use/functional limitations. See relevant case law cited above in claim 1 and 10 rejection.
Regarding claims 3 and 12, Kishimoto in view of Gou, Renken, Kawato, and Shertinsky as applied above teach all of the limitations of claims 2 and 11 above including slots and clamping blocks. Kawato teaches that the slot (comprising recessed formed under protrusions 
Furthermore, the courts have ruled that the selection of shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant. (In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (See MPEP 2144.04 IV.B.).
Regarding claim 8 and 17, Kishimoto in view of Gou, Renken, Kawato, and Shertinsky teach all of the limitations of claim 1 and 10 respectively and further teach that the elastic membrane (Renken: comprising diaphragm/elastic member of sensor 150, Fig. 1H) is a sheet-like pressure sensor (Renken: paragraph [0039].
Regarding claims 9 and 18 Kishimoto in view of Gou, Renken, Kawato, and Shertinsky teach all of the limitations of claim 1 and 10 respectively and Renken further teaches that the loading jig comprises a display screen connected with a signal converter (Renken: paragraph [0035], claim 14).  Additionally, “displaying a pressure value corresponding to each of the clamping blocks” is an intended use/function limitation. Since Kishimoto in view of Gou and Renken teach all of the structural limitations including a display screen (Renken: paragraph [0039]), signal converter (Renken: comprising DTC 158 including A/D converter 158A, Fig. 1F, paragraph [0033]-[0035]), and a pressure sensor (Gou: 240, Fig. 4; Renken: 150, Fig. 1H) the apparatus of the same is considered capable of meeting the intended use/function limitations. Furthermore, the courts have ruled the following: a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham
Claims 4, 5, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. ((US 2019/0249290 A1 hereinafter “Kishimoto”) in view of Gou et al.  (CN203754795U applicant admitted IDS art, hereinafter “Gou” and referring to English Machine Translation), Renken (US 2004/0031340 A1) Kawato et al. (US 2013/0186335 A1 hereinafter “Kawato”) and Shertinsky et al. (US 5,326,725 hereinafter “Shertinsky”) as applied to claims 1, 2, 3, 8, 9, 10, 11, 12, 17, 18 above and further in view of Tanaka et al. (US 5,811, 211) or alternatively Buhrer et al. (US 5,961,722 hereinafter “Buhrer”).
Regarding claims 4 and 13, Kishimoto in view of Gou, Renken, Kawato, and Shertinsky teach all of the limitations of claims 1 and 10 respectively including a body (Renken: 104, Fig. 1H) and clamping blocks (Kishimoto: 29, Fig. 1; Gou: 210, Fig. 3 and 4) but does not explicitly teach a bottom surface of the body is marked with a scale pattern, and scales on the scale pattern respectively correspond to positions of the body contacting with respective clamping blocks.
However Tanaka (is related art in the field of semiconductor manufacturing) and teaches providing scale marks in a test reticle (Fig. 5) to enable confirming the precision of the set positions of a substrate processing assembly (col 13 line 67 – col 14 line 28).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a scale pattern on the body and configure the scale pattern to correspond to positions of the body contacting with respective clamping blocks in view of teachings of Tanaka in the apparatus of Kishimoto in view of Gou, Renken, Kawato, and Shertinsky to enable confirming the precision/alignment of components in a substrate processing apparatus.
Alternatively, Buhrer (is related art in the field of semiconductor manufacturing) teaches providing a scale pattern (reference scales 86, Fig. 2) on a body (comprising carriage 40 having end member 44 and side member 42, Fig. 2) to enable locating a reference point on a component (col 4 line 10-32, abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a scale pattern on the body and configure the scale pattern to correspond to positions of the body contacting with respective clamping blocks in view of teachings of Buhrer in the apparatus of Kishimoto in view of Gou, Renken, Kawato, and Shertinsky to enable locating a reference point (i.e. a location of a clamping block) on a component (i.e. body).
Regarding claims 5 and 14, Tanaka further teaches at least two groups of scale patterns, one group of the scale patterns (PTcx, Fig. 5) are distributed in a longitudinal direction of the body, and the other group of the scale patterns (PTcy, Fig. 5) are distributed in a width direction of the body. Alternatively, Buhrer teaches one group of scale patterns (scale pattern on 42, Fig. 3) are distributed in a longitudinal direction of the body, and the other group of scale patterns (scale pattern on 44, Fig. 3) are distributed in a width direction of the body.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. ((US 2019/0249290 A1 hereinafter “Kishimoto”) in view of Gou et al.  (CN203754795U applicant admitted IDS art, hereinafter “Gou” and referring to English Machine Translation), Renken (US 2004/0031340 A1) Kawato et al. (US 2013/0186335 A1 hereinafter “Kawato”) and Shertinsky et al. (US 5,326,725 hereinafter “Shertinsky”) as applied to claims 1, 2, 3, 8, 9, 10, 11, 12, 17, 18 above and further in view of An et al. (US 2009/0258142 A1 hereinafter “An”) or alternatively Han et al. (US 2006/0150910 A1 hereinafter “Han”).
Regarding claim 6 and 15
However, An teaches providing a plurality of first through holes (151a, Fig. 2; not labeled but show in Fig. 5 as holes in 151) formed in a bearing platform (comprising substrate chuck 151, Fig. 5) to align/correspond with a plurality of second through holes (alignment hole, Sa,Fig. 5) formed in a body (substrate S, Fig. 5) to enable alignment of the substrate with respect to other components (i.e. mask) in the substrate processing apparatus (paragraph [0032], [0038]).
Alternatively, Han teaches providing a plurality of first through holes (comprising locking holes 162, Fig. 2, 5A, 5B) in a bearing platform (comprising substrate tray 100, Fig. 2 and 3) and a plurality of second through holes (locking holes 362, Fig. 5A) in a body (mask tray 300, Fig. 2 and 3)  wherein the plurality of second through holes (362, Fig. 5A) respectively correspond with the plurality of first through holes (162, Fig. 2, 5A)  (Fig. 2, 4, 5A, paragraph [0059]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of first through holes on the bearing platform, and a plurality of second through holes are provided on the body, the plurality of second through holes respectively correspond to the plurality of first through holes in view of teachings of An or alternatively Han in the apparatus of Kishimoto in view of Gou, Renken, Kawato, and Shertinsky to enable alignment of two plate structures (i.e. the bearing platform and the body) (An: paragraph [0032], [0038]; Han: abstract, paragraph [0058], [0059]).
Claim 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al. (US 2019/0249290 A1 hereinafter “Kishimoto”) in view of Gou et al.  (CN203754795U applicant admitted IDS art, hereinafter “Gou” and referring to English Machine Translation), Renken (US 2004/0031340 A1) Kawato et al. (US 2013/0186335 A1 hereinafter “Kawato”) and Shertinsky et al. (US 5,326,725 hereinafter “Shertinsky”) as applied to claims 1, 2, 3, 8, 9, 10, 11, 12, 17, 18 above and further in view of Yane et al. (US 2006/0260409 A1 hereinafter “Yane”) and  Nishio et al. (US 6461444 B1)
Regarding claims 7 and 16, Kishimoto in view of Gou, Renken, Kawato, and Shertinsky teach all of the limitations of claims 1 and 10 as applied above respectively including a body (Renken: 104, Fig. 1H) but do not explicitly teach that the body is made of PVC material.
However, Yane teaches a base plate 16 (Fig. 1) of a pressure sensor (1, Fig. 1) made of PVC (paragraph [0028]). 
Additionally, Nishio teaches that PVC (polyvinyl chloride) is corrosion resistance and cost effective (col 21 line 17-20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select PVC as a material for the body in view of teachings of in the apparatus of Kishimoto in view of Gou and Renken as a known suitable material for a body that can support a pressure sensor (Yane paragraph [0028]) which is also corrosion resistant and cost effective (Nishio: col 21 line 17-20).
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are not persuasive as further discussed hereunder.
Applicant argues (remarks page 8) that the cited references alone or in combination fails to disclose or teach “wherein a plurality of slots are provided on the bottom of the body, and the at least one elastic membrane further comprising a plurality of elastic membranes which are respectively disposed at bottoms of the plurality of slots” of amended claim 1.
Examiner responds regarding claim 1, the rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Kishimoto in view of Gou, Renken, Kawato, and Shertinsky wherein Kawato (Fig. 12) teaches a plurality of slots provided on a bottom of a body and a plurality of elastic members are disposed at bottoms 
Applicant argues (remarks page 8) regarding amended claim 1 that Shertinsky does not disclose a plurality of slots are provided on the bottom of the body and the plurality of elastic membranes are respectively disposed at bottoms of the plurality of slots.
Examiner responds regarding claim 1, the concept of providing slots on a body for alignment is taught by Shertinsky. Furthermore, the rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Kishimoto in view of Gou, Renken, Kawato, and Shertinsky. In the instant case, Kawato teaches a substrate holder assembly including a plurality of clamping blocks (comprising substrate holder holding member 91, Fig. 12, paragraph [0331],[0334]; figure shows a clamping block 91a on a left and a right side of the figure) engaging with a plurality of slots (comprising the bottom surface recesses formed by protrusions 52a, Fig. 12, paragraph [0333]-[0335]) and a plurality of elastic members (comprising springs 92, Fig. 12) disposed at bottoms of the plurality of slots (as understood from Fig. 12). Additionally, Shertinsky teaches a substrate clamping assembly including a clamp ring 40 (Fig. 3-4) having a clamping block (finger 44, Fig. 3-4) which engages with a slot (comprising pocket 115 having wall 117, Fig. 3-4) formed in a body (susceptor 114, Fig. 3-4) enabling alignment of the clamping block with the body (susceptor 114, Fig. 3-4)(abstract, col 4 line 46-58). Further, Gou teaches corresponding a pressure sensor (240, Fig. 4) with a clamping block (210, Fig. 4). It would be obvious to provide a plurality of slots on the bottom of body (i.e. on the surface of the body which faces the clamping blocks, see teachings of Kawato Fig. 12 and teachings of Shertinsky)  to align with the plurality of clamping blocks (Kishimoto: 29, Fig. 1) in view of teachings of Kawato, Shertinsky and Gou in the apparatus of Kishimoto in view of Gou and Renken to enable alignment of each clamping block of the plurality of clamping blocks with a clamping position (i.e. slot) on the body. Furthermore it would be obvious to arrange the elastic membranes (Renken: 150, Fig. 1H) to be disposed at the bottoms of the 
In light of the above, independent claims 1 and 10 are rejected.
Additionally, dependent claims 2-9 and 11-18 are also rejected.
Examiner notes that further amendment to independent claims focusing on the structure of the apparatus (e.g. Fig. 1) e.g. configuration of the scale marks, alignment holes, and the slots with respect to one another, would help to better differentiate the instant invention over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAUREEN CHAN/Examiner, Art Unit 1716        


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716